 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE L. ARDDS,                                  Case No. 1:18-cv-01324-LJO-BAM (PC)
12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13          v.                                          DENIAL OF PLAINTIFF’S MOTION FOR
                                                        PRELIMINARY INJUNCTION
14   HICKS, et al.,
                                                        (ECF Nos. 16, 20)
15                      Defendants.
16

17          Plaintiff Antoine L. Ardds (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 7, 2018, Plaintiff filed a motion for preliminary injunction and declaration

21   in support. (ECF Nos. 16, 17.) Plaintiff sought a preliminary injunction requiring the

22   “defendants, their successors in office, agents, and employees and all other persons acting in

23   concern and participation with them” to ensure that Plaintiff’s First Amendment rights are

24   protected, including freedom from intimidation, threats, harassment, and using other inmates to

25   carry out assaults against Plaintiff for exercising protected conduct. In addition, Plaintiff

26   requested that the Court order CSP-Corcoran’s hiring authority to arrange for Plaintiff to be

27   afforded the opportunity to exhaust his administrative remedies, and Defendants Hicks, Alcantar,

28   Mcintyre, Baylon, and Sanchez be ordered to keep away from Plaintiff while this civil action
                                                       1
 1   proceeds. (ECF No. 16, pp. 7–9.)

 2            On November 19, 2018, the assigned Magistrate Judge issued findings and

 3   recommendations recommending denial of the motion. (ECF No. 20.) Plaintiff timely filed

 4   objections on December 7, 2018. (ECF No. 21.)

 5            In his objections, Plaintiff argues that an injunction is warranted due to his fears of

 6   retaliation for filing this action and other grievances, and in support alleges various examples of

 7   past misconduct committed by officers at California State Prison – Corcoran. Plaintiff argues that

 8   the injunction is necessary to prevent further harm, as he alleges he has continued to endure

 9   retaliation, threats, harassment, and intimidation attempts by Defendants. (Id.)

10            Plaintiff’s objections are unpersuasive. As discussed in the findings and

11   recommendations, Plaintiff’s complaint has not yet been screened, and the Court has made no

12   determination that Plaintiff has stated cognizable claims for relief.1 Therefore, Plaintiff has failed

13   to meet the threshold requirement of showing a likelihood of success on the merits. Again, the

14   seriousness of Plaintiff’s allegations regarding his fears of continuing or impending harm or

15   retaliation cannot overcome a jurisdictional bar. Steel Co. v. Citizens for a Better Environment,

16   523 U.S. 83, 103–04 (1998). The Court may not issue an order requiring prison officials or any

17   defendant to take any action. No defendant has been ordered served, and no defendant has made

18   an appearance. Thus, the Court lacks personal jurisdiction over any staff or officials at California

19   State Prison – Corcoran.

20            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a
21   de novo review of the case. None of Plaintiff’s objections provide a legal basis on which to

22   question the Magistrate Judge’s findings and recommendations. Having carefully reviewed the

23   entire file, the Court concludes that the Magistrate Judge’s findings and recommendations are

24   supported by the record and by proper analysis.

25   ///

26   1
       The Court notes that on November 16, 2018, Plaintiff was granted leave to file a first amended complaint or to
     proceed on his original complaint from September 21, 2018. (ECF No. 19.) As the deadline for Plaintiff to file a
27   first amended complaint has not yet expired, there is currently no operative complaint in this matter to be screened.
     After the deadline passes, the Court will either screen the original complaint or any first amended complaint, in due
28   course.
                                                               2
 1        Accordingly, IT IS HEREBY ORDERED that:

 2     1. The findings and recommendations issued on November 19, 2018, (ECF No. 20), are

 3        adopted in full;

 4     2. Plaintiff’s motion for preliminary injunction, (ECF No. 16), is denied; and

 5     3. The matter is referred back to the assigned Magistrate Judge for further proceedings

 6        consistent with this order.

 7
     IT IS SO ORDERED.
 8

 9     Dated:    December 10, 2018                      /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
